Title: To George Washington from Edmund Randolph, 22 November 1789
From: Randolph, Edmund
To: Washington, George


          
            Dear Sir
            Richmond November 22. 1789
          
          Immediately upon the receipt of your private communication of my appointment, I wrote to you with a head, very much disordered by a fever. As soon as I recovered, I should have written to you again, had I not heard of your tour to the East. By this time I presume you have returned, & therefore beg leave to inform you, that I shall leave Virginia on the 15th of January for New-York. The reason, why I do not make an official reply to your official favor is stated in my former letter. Should you wish to see me earlier than the day, which I have fixed above, I will endeavour to obey your summons.
          In a fortnight the assembly will rise. Mr Henry has quitted, rather in discontent, that the present assembly is not so pliant as the last. He moved before his departure to postpone the consideration of the amendments until the next session. His motion now lies upon the table, to be discussed tomorrow. I think the result will be, to ratify the first ten, and adjourn the remaining two over, on account of their ambiguity.
          A motion will also be made tomorrow to publish an inflammatory letter, written by our senators to the assembly. This will be opposed so far, as relates to a publication under legislative sanction. As soon as I can with propriety procure a copy, I will forward it to you. We have reduced the taxes a fourth below the taxes of the last year, and about 25000£ short of our actual demand. Mr Henry pressed a reduction of a third, and declared that he would come even to a half. He also urged commutables; but the payment is to be made in Specie, and warrants equivalent only. For this year the military certificates will probably support their value. But the draught, which will be made from the next assembly, of men, who are friends to public faith, will I fear leave them in an unprotected state.
          The plan for a revisal of our la⟨ws⟩ as mentioned in my former letter, has been approved, after a marked malignity shewn to it by our demagogues.
          
          In a day or two we shall be agitated by a question on the sale of the glebes. The partizans of this iniquity wish to keep it off until next year. But it is determined to prepare an antidote for their misrepresentations, by stating the title of the church in a pointed manner. If we find it practicable, we shall draw the assembly to a final decision. I am dear Sir your obliged and affectionate friend & servant
          
            Edm: Randolph.
          
        